Citation Nr: 1612264	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-43 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating, in excess of 50 percent, for mood disorder, to include major depressive disorder. 

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel








INTRODUCTION

The Veteran had active military service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Virtual VBMS paperless claims processing system was reviewed.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's mood disorder and depressive disorder have been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, isolative behavior, concentration problems, and difficulty in establishing relationships.

2.  The competent and credible evidence fails to demonstrate that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for mood disorder and depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9435 (2015).

2.  The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The RO provided VCAA notice with respect to the Veteran's claims.

With respect to the issue of mood disorder, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I. Initial Rating-PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant no more than the currently assigned 50 percent disability rating.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's mood disorder is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435 (2015).  Under Diagnostic Code 9435, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.
A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his mood disorder prior warrants no more than a 50 percent rating.  In this regard the Veteran's mood disorder was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, isolative behavior, concentration problems, and difficulty in establishing relationships.  Therefore, the Board finds the Veteran's symptoms of his mood disorder warrants no more than the currently assigned 50 percent disability evaluation, but no greater.  38 C.F.R. § 4.130, DC 9435.

Regarding occupational impairment, the April 2009 VA examination noted that the Veteran was unemployed, but for reasons other than his mood disorder.  The examiner noted that the Veteran contended that his unemployment was due to his asthma.  Specifically, the examiner noted that the Veteran's mood symptoms alone would not prevent him from working, but that the Veteran had occupational impairment with reduced reliability and productivity.  Finally, the examiner noted that the Veteran's work performance was less productive and less reliable due to mild anxiety and depression the last few months prior to leaving his job for medical reasons.  In the October 2011 VA examination it was noted that the Veteran had occupational impairment with reduced reliability and productivity.  The examination report stated that the Veteran had last worked at a cosmetics factory and had to quit because of his asthma.  Prior to that job, he had worked as a sheet metal fabricator and at a glass factory.  The Veteran did report that he had been fired in the past as a result of fighting, but he had no significant problems at his most recent jobs due to his psychiatric condition.  The examiner noted that the Veteran had difficulty establishing and maintaining effective work relationships.  In the May 2015 VA examination, the examiner noted that the Veteran was last employed in 2004 when he worked at the Revlon plant and was engaged in assembly line work.  The Veteran stated that he quit working because he could not keep up with the physical demands of that job.  The examiner also noted that the Veteran experienced detachment toward people and feelings of worthlessness which impaired the Veteran's ability to work cooperatively and effectively with co-workers, supervisors, and the public to a moderate extent.  The examiner further noted that the Veteran lacked drive and motivation and this affected the Veteran's ability to maintain task persistence and pace to a moderate extent, ability to arrive on time to work to a mild extent, and ability to work a regular schedule without excessive absences to a moderate extent.  The VA examiner further noted that the Veteran had difficulty with concentration, abstract thinking, and auditory-verbal and visual memory impairment which impaired the Veteran's ability to understand and follow instructions to a moderate extent, ability to retain instructions to a severe extent, ability to communicate effectively in writing to a mild extent, and ability to solve technical or mechanical problems to a moderate extent.

With respect to social impairment, the April 2009 VA examination noted that the Veteran had been married twice and had three children.  The Veteran reported that the first marriage did not last more than a few years.  He noted that he and his current wife sometimes argue, but that he had a good relationship with all his children.  He stated that he rarely socialized outside of his family and that he liked to be by himself because he was not a very outgoing person.  In the October 2011 VA examination it was noted the Veteran had social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had been married to his second wife for 27 years.  The Veteran stated that they argued often and did not spend much time together.  He stated he was close to his adult daughter who was disabled and that he often spent time with her.  He stated he was not as close to his two sons who no longer lived at home.  The Veteran reported that he visited friends at a senior center 3-4 times a week and also enjoyed spending time with his brother who lived near the senior center.  Finally the Veteran noted that he enjoyed going to church weekly.  In the May 2015 VA examination, it was noted the Veteran had experienced some familial changes including his sister having been placed in a facility because as a result of Alzheimer's disease.  The Veteran stated that he had been married twice and had a "so-so" relationship with his second wife.  He stated they mostly stayed out of each other's way.  He reported that his adult daughter had an autism spectrum disorder and still lived at home, which caused some worry in that he was concerned about who would care for her once he and his wife no longer could.  He reported having a good relationship with his daughter.  The examiner noted that the Veteran had a limited social network, but that he did go weekly to a senior center to play games with some of the residents.

The April 2009 VA examination noted that the Veteran had a depressed mood and sleep problems because he could not stop ruminating.  The Veteran also reported some recent memory issues and an inability to concentrate.  Finally it was noted that the Veteran "sometimes" had suicidal thoughts, but he denied having any current plans.  

The October 2011 VA examination diagnosed the Veteran with moderate major depressive disorder.  The Veteran stated that he felt depressed everyday.  He also reported that he was fatigued and had feelings of worthlessness and hopelessness.  Upon examination the Veteran presented with a depressed mood, anxiety, mild memory loss, chronic sleep impairment, a flattened affect, disturbances of mood and motivation and difficulty in maintaining and establishing effective work and social relationships.  

The Board notes that in the May 2015 VA examination, the examiner diagnosed the Veteran with an unspecified mild neurocognitive disorder which he stated was somewhat interdependent and comingled with his mood or anxiety disorder.  The examiner noted that while not all the symptoms could be associated with one or the other of the Veteran's diagnoses, others could be assigned a specific cause.  In this regard, the examiner noted that the Veteran's depressed mood, anxiety, late-onset insomnia, daytime fatigue, anhedonia, and rumination/worry were associated with his psychological disorder.  His mildly impaired abstract thinking and mildly impaired lexical verbal fluency were specifically associated with is neurocognitive disorder.  Finally, his chronic sleep impairment, mild to moderate impairment of short and long term memory, disturbances of motivation and mood, and apathy were comingled and could be associated with both.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Upon examination it was noted that the Veteran had a depressed mood, constricted affect, and mild consistent low-level rumination and worry.  The Veteran denied any active or passive suicidal or homicidal ideation or intent.

Private examinations dated in February 2009, June 2010, and November 2011 all noted that the Veteran had a mood disorder due to asthma with major depressive features.  In the February 2009 private examination report it was noted that the Veteran experienced a depressed mood daily, crying spells, markedly diminished interest or pleasure in all activities, insomnia, fatigue and loss of energy, diminished ability to think or concentrate, feelings of helplessness and hopelessness, isolating behaviors, and loss of appetite.  There was no evidence of suicidal or homicidal ideation.  The examiner stated that these symptoms caused clinically significant impairment in his social, occupational, and personal functioning.  The examiner noted that the Veteran was unable to hold a job because of his sleep apnea.  He was unable to learn new tasks because of his problems with concentration and memory.  His irritability and feelings of isolation severely limited his ability to initiate or sustain work relationships or social relationships.  The examiner determined that the Veteran was permanently and totally disabled and unemployable.   

The May 2015 VA examiner addressed the private psychological examination reports and noted that the examination report lacked supporting data, behavioral observations, and supporting conclusions as to how the functional severity evaluation was made.  The May 2015 VA examiner determined that the assessments made by the community based therapist in the February 2009, June 2010, and November 2011, private examinations lacked credibility.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his mood disorder was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, isolative behavior, concentration problems, and difficulty in establishing relationships.  The Board finds the Veteran's symptoms of his mood disorder warrant no more than the currently assigned 50 percent disability evaluation.  38 C.F.R. § 4.130, DC 9435.

There was, however, no indication that the Veteran's mood disorder warrants a 70 or 100 percent rating, because there was no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The Veteran appeared to have family relationships and friendships that sustained him and that he maintained very well, therefore the evidence indicates that the Veteran does not have total social and occupational impairment or that he is deficient in most areas, like work, family relations, judgment, thinking or mood.  Rather, the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran's mood disorder warrants no more than a 50 percent rating.

In this regard, the April 2009, October 2011, and May 2015 VA examinations indicated that the Veteran got along with his family generally and had a close relationship with his daughter.  It was also noted that the Veteran had friends with whom he spent time.  The Veteran did state in private examinations that he has difficulty dealing with people and that he prefers to isolate himself from others, but as noted it was also indicated that the Veteran was close to his daughter and some extended family members as well as some friends.  Therefore there is no indication that the Veteran had an inability to establish and maintain effective social relationships.

With regard to occupational impairment, the evidence noted that the Veteran was not working and while the private examinations stated it was related to his psychological condition, the VA examinations, and even the Veteran stated multiple times that he was not working as a result of his asthma.  The VA examinations noted that the Veteran did have concentration problems, difficulty following instructions, and problems with mood and motivation, but there was no indication that the Veteran had total occupational impairment or an inability to maintain effective work relationships.

The above noted medical evidence provided a range of GAF scores from 35 to 60, which indicates a range from some more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  The Board acknowledges that this is a wide range of GAF scores, but notes that the Veteran's overall symptomatology more accurately reflects moderate symptoms throughout the appeal.  The GAF scores of 35 were assigned by the private examiner.  As noted above, there was little explanation for the assignment of the extremely low scores and nothing in the record indicates that the Veteran has major impairment indicative of such a low score.  Certainly, the evidence and symptoms that the Veteran suffers from never supports that the Veteran is entitled to a 100 percent rating, which would indicate total occupational and social impairment.  Therefore, the Board finds that the review of the medical evidence indicates that the Veteran's overall symptomatology at no time reflects that the Veteran is totally occupationally or socially impaired and any aberrant GAF scores are found to be less probative with regard to the level of severity of the Veteran's mood disorder  .

The Board has also considered the Veteran's statements regarding the severity of his mood disorder.  The Veteran contends that his mood disorder is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected mood disorder.  The evidence does not show that symptomatology associated with the Veteran's mood disorder more nearly approximates the schedular criteria associated with a higher rating other than those herein assigned, at any time relevant to the appeal period.  Therefore, the Veteran's mood disorder warrants no more than the currently assigned 50 percent rating.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's mood disorder with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference," over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 50 percent for the Veteran's service-connected mood disorder.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for a mood disorder evaluated as 50 percent disabling, asthma evaluated as 60 percent disabling, and TDIU, based on his service-connected asthma.  The Veteran has a combined rating of 80 percent, separate from the TDIU associated with the Veteran's service-connected asthma.  The Veteran also seeks TDIU in association with his claim for a mood disorder, which would potentially make him eligible for certain special monthly compensation benefits.  The assigned combined evaluation of 80 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).

In the instant case, however, the record fails to demonstrate that the Veteran's service-connected mood disorder prevents him from securing and following a substantially gainful occupation.  In this regard, the Board notes the April 2009 VA examiner determined that the Veteran's unemployment was the result of his asthma and not his mood disorder.  The October 2011 VA examination noted that the Veteran stated he stopped working as a result of physical limitations, mostly his asthma.  Finally, the Board notes that the private psychological examinations associated with the Veteran's claim noted that he was unable to work as a result of his psychological condition, specifically his isolating behavior.  The examination reports do not contain any detail with regard to how the Veteran isolates and are contrary to the VA examinations which note that while the Veteran does like to spend time alone, he has a close relationship with his adult daughter and spends time with friends weekly at a local senior center.  The Veteran also stated that he enjoyed attending church weekly.  The Board finds the VA examinations which provided more thorough review and detailed explanations are competent, credible, and more probative regarding whether the Veteran's mood disorder renders him unable to secure or follow substantial gainful employment.  The more probative evidence indicates that the Veteran is unable to work as a result of his asthma, not his mood disorder.  Therefore, entitlement to a TDIU based on his service-connected mood disorder must denied.  38 C.F.R. § 4.16 (2015).

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that his mood disorder causes additional loss of function that requires additional compensation under 38 C.F.R. § 3.350.  As noted above, the Veteran is already in receipt of a TDIU associated with his service-connected asthma and is being denied entitlement to a TDIU due to his psychiatric disorder alone.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is not entitled to a TDIU in association with his service-connected mood disorder.


ORDER

An initial rating, in excess of 50 percent for a mood disorder and depressive disorder is denied.  

A TDIU associated with the Veteran's service-connected mood disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


